DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is in response to amendment filed 09 March 2021.  
Claims 1, 5, 9-10, 13 and 17 have been amended. 
Claim 7 has been cancelled. 
Accordingly, claims 1-6 and 8-20 are pending.  
This action has been made Final as necessitated by amendment.

Response to Arguments
Applicant’s argument, see pg. 7, filed 03/09/2021, with respect to the claim objections of claims 1, 5, 10, 12 and 17 have been fully considered and are persuasive. The objections of the claims have been withdrawn in light of the amended claim limitations. 
Applicant’s argument, see pg. 8-10, filed 03/09/2021, with respect to 35 U.S.C. 101 rejections have been fully considered and are persuasive.  The rejections of claims 1-2, 6-7, 13-14 and 16 have been withdrawn in light of the amended claim limitations. 
Applicant’s arguments, see pgs. 10 of remarks, filed 03/09/2021, with respect to the rejection(s) of claim(s) 1, 13 and 17 under 35 U.S.C. 103 have been fully considered.  A new ground(s) of rejection is made in view of the newly amended claim limitations of the instant application. 
Regarding the rejections of claims 1, 3 and 17, Applicant argues, see pg. 10 of remarks, “neither Cech nor Gerhardt teach or suggest "an angular sensor" at all, and certainly not to "determine that the angular position the vehicle seat is away from a forward position based on data from the angular 

Claim Objections
Claim 17 recites “means for determining that the angular position the vehicle seat is away from the forward position based on data from an angular sensor,;”. The comma at the end should be deleted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims all recite “the forward position being a specified angle range of the angular position of the vehicle seat”. The forward position is a singular position, for example 0°, therefore the forward position cannot be a range of angles. However, the forward position can be within a range of angles in a forward direction, for example ±5° around 0°. The above underlined claim limitation is interpreted by the examiner to mean “the forward position being within a specified angle range of the angular position of the vehicle seat”.
 is within the specified angle range of the forward position”. The forward position is a singular position, for example 0°, therefore the forward position cannot be a range of angles. However, the forward position can be within a range of angles indicating or describing a substantially vehicle-forward direction, for example ±5° around 0°. The above underlined claim limitation is interpreted by the examiner to mean “actuate a motor to rotate the vehicle seat until data from the angular sensor indicate that the angular position of the vehicle seat is within the specified angle range indicating a vehicle-forward direction”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 9, the claim recites “the instructions further include instructions to actuate the motor to rotate the rotator to the forward position”. This limitation appears to be recited in independent claim 1, “actuate a motor to rotate the vehicle seat until data from the angular sensor indicate that the angular position of the vehicle seat is within the specified angle range of the forward position”.
.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 4, 5, 8-9, 11-13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cech et al. (US 20190054841), herein will be referred to as Cech, in view of Gerhardt (US 20070164592) and in further view of Iyer et al. (US-20190084517), herein will be referred to as Iyer.

Regarding claim 1, Cech teaches 
A system, comprising a computer including a processor and a memory, the memory storing instructions executable by the processor (par. 48, the memory 42 can store instructions for controlling the processor 40) to:
identify a child seat mounted to a vehicle seat (par. 61, lines 1-3, detect the status of the child restraint system and par. 62, the status of the child restraint system can include the status of the connection between the vehicle and the child restraint system (e.g., whether the child restraint system is properly installed within the vehicle) which means the system is identifying whether the child seat is installed on the vehicle seat); 
Cech does not teach,
identify an angular position of the vehicle seat based on data from an angular sensor; 
determine that the angular position the vehicle seat is away from a forward position based on data from the angular sensor, the forward position being a specified angle range of the angular position of the vehicle seat; and 
then actuate a motor to rotate the vehicle seat until data from the angular sensor indicate that the angular position of the vehicle seat is within the specified angle range of the forward position.
Gerhardt does teach,

 to actuate a motor to rotate the vehicle seat to a forward position (par. 34-35, the seat to be rotated back to its forward facing position). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for identifying a child seat as taught by Cech with the system for identifying an occupant and rotating the vehicle seat to a forward position as taught by Gerhardt. One would be motivated to do this because the car seat assembly must be rotated back into a forward facing position as necessary for transit (Gerhardt, par. 21).
Gerhardt does not teach,
identify an angular position of the vehicle seat based on data from an angular sensor; 
determine that the angular position the vehicle seat is away from a forward position based on data from the angular sensor; and 
then actuate a motor to rotate the vehicle seat until data from the angular sensor indicate that the angular position of the vehicle seat is within the specified angle range of the forward position.
Iyer does teach,
identify an angular position of the vehicle seat based on data from an angular sensor (par. 47, seat position sensor measures the seat position. The seat position refers to the rotational position of the rotatable plate. If the servo motor embodiment is used, a person of ordinary skill in the art would know that servo motors use a position encoder that detects the actual angular position of the motor and therefore the vehicle seat),

actuate a motor to rotate the vehicle seat (par. 45,  An electric motor drives rotation of the rotatable plate… The electric motor may be a servomotor or another suitable type of motor) until data from the angular sensor indicate that the angular position of the vehicle seat is within the specified angle range of the forward position (par. 48, seat control module may decrease the target position to zero, which is within a forward angular range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for identifying a child seat on a vehicle seat and then rotating the vehicle seat to a forward position using a motor as taught by Cech in view of Gerhardt with the angular sensor and servo motor for rotating a vehicle seat to a forward position as taught by Iyer. One would be motivated to do this because using an angular sensor and electric motor allows for the automatic control of the rotation of the rotatable seat in response to a user input (Iyer, par. 49). In the case of the instant application, the user input is the detecting of the child seat in the vehicle and the automatic control in response to the user input is rotating the vehicle seat to a forward position. 


Cech further teaches to identify the child seat when a load cell detects a load from the child seat greater than a load threshold (par. 53, A “poor connection” is determined based on comparing received sensor data with a range of stored force data/force profile data, the range including the minimum threshold force (i.e., a proper connection) as the lower limit of the range, The sensor 34 can include a load cell (resistive, capacitive, MEMS) for measuring the tension and compressive force on the sensor module 30 corresponding to the tension and compression between the child restraint system and the anchor/tether mounting member 10).

Regarding claim 5, Cech in view of Gerhardt and in further view of Iyer teaches all elements of claim 1 and 4.
Cech further teaches a child seat includes a connector connectable to the load cell (fig. 3, element 22 is the connector and element 10 houses the load cell as shown in figs. 5-7).

Regarding claim 8, Cech in view of Gerhardt and in further view of Iyer teaches all elements of claim 1.
Cech does not teach the vehicle seat includes a rotator and a bottom, the rotator mounted to the bottom. 
However, in the same field of endeavor, Gerhardt further discloses the vehicle seat includes a rotator (fig. 3, par. 23, seat rotator element 28) and a bottom (fig. 3, par. 23, seat bottom element 20), the rotator mounted to the bottom (fig. 3 shows the seat rotator mounted to the seat bottom).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for identifying a child seat mounted on a vehicle seat and 

Regarding claim 9, Cech in view of Gerhardt and in further view of Iyer teaches all elements of claims 1 and 8.
Cech does not teach the instructions further include to actuate the motor to rotate the rotator to the forward position.
However, in the same field of endeavor, Gerhardt further discloses the instructions further include to actuate the motor to rotate the rotator to the forward position (par. 34-35, control apparatus causes an electrical motor to rotate the seat from a forward facing position to a side facing and then back).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for identifying a child seat mounted on a vehicle seat and rotating it forward as taught by Cech in view of Gerhardt and in further view of Iyer to further include the vehicle seat including a rotator and a bottom as taught by Gerhardt. One would be motivated to do this because the car seat assembly must be rotated back into a forward facing position as necessary for transit (Gerhardt, par. 21) and the rotator mounted to the vehicle seat allows for this operation.

Regarding claim 11, Cech in view of Gerhardt and in further view of Iyer teaches all aspects of claim 1. 

Cech does not teach to rotate the vehicle seat to a first angular position upon receiving a user input to mount the child seat and,…, to rotate the vehicle seat to the forward position.
Gerhardt, in the same field of endeavor further teaches instructions to first rotate the vehicle seat to a first angular position upon receiving a user input to mount the child seat (par. 35, use the control apparatus to cause the seat to rotate from its forward facing position to its side facing position. Although Gerhardt doesn’t explicitly teach a user input to mount a child seat, Gerhardt instead teaches a user input to load a child into a child seat allowing a child's car seat buckled appropriately into a vehicle's passenger seat to be rotated outwards (par. 21), which suggests that the child seat is mountable/removable and the action of rotating the vehicle seat outwards could be used to install the child seat and would be obvious to use the seat rotating outwards to also mount the child seat along with loading the child) and, …, 
to rotate the vehicle seat to the forward position (par. 35, cause the seat to be rotated back to its forward facing position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for identifying a child seat and rotating the seat as taught by Cech in view of Gerhardt and in further view of Iyer to further include to first rotate the seat based on user input to mount a child seat and then rotate the vehicle seat to the forward position as taught by Gerhardt. One would be motivated to do this because allowing the vehicle seat to pivot from a forward 

Regarding claim 12, Cech in view of Gerhardt and in further view of Iyer teaches all elements of claim 1.
Cech does not teach wherein the forward position is a range of angular positions about an axis of the vehicle seat in a substantially vehicle-forward position.
However, in the same field of endeavor, Gerhardt further discloses the forward position is a range of angular positions about an axis of the vehicle seat in a substantially vehicle-forward direction (par. 18, a seat rotation device 28, allows the car seat portion 20 to be rotated from a forward facing position (as shown in FIG. 1) which is in a vehicle-forward position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for identifying a child seat as taught by Cech to further include defining a forward position as taught by Gerhardt. One would be motivated to do this because the car seat assembly must be rotated back into a forward facing position as necessary for transit (Gerhardt, par. 21).

Regarding claim 13, Cech teaches 
A method comprising:
identifying a child seat mounted to a vehicle seat (par. 61, lines 1-3, detect the status of the child restraint system and par. 62, the status of the child restraint system can include the status of the connection between the vehicle and the child restraint system (e.g., whether the child restraint system is properly installed within the vehicle) which means the system is identifying whether the child seat is installed on the vehicle seat); 

identifying an angular position of the vehicle seat based on data from an angular sensor;
determining that the angular position the vehicle seat is away from a forward position based on data from the angular sensor, the forward position being a specified angle range of the angular position of the vehicle seat; and
then, actuating a motor to rotate the vehicle seat until data from the angular sensor indicate that the angular position of the vehicle seat is within the specified angle range of the forward position.  
Gerhardt does teach,
…the forward position being a specified angle range of the angular position of the vehicle seat (this is interpreted as “the forward position being within a specified angle range of the angular position of the vehicle seat”) (par. 18, a seat rotation device 28, allows the car seat portion 20 to be rotated from a forward facing position (as shown in FIG. 1) which is in a vehicle-forward position); and 
 actuating a motor to rotate the vehicle seat to a forward position (par. 34-35, the seat to be rotated back to its forward facing position). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for identifying a child seat as taught by Cech with the system for identifying an occupant and rotating the vehicle seat to a forward position as taught by Gerhardt. One would be motivated to do this because the car seat assembly must be rotated back into a forward facing position as necessary for transit (Gerhardt, par. 21).
Gerhardt does not teach,
identifying an angular position of the vehicle seat based on data from an angular sensor; 
determining that the angular position the vehicle seat is away from a forward position based on data from the angular sensor; and 

Iyer does teach,
identifying an angular position of the vehicle seat based on data from an angular sensor (par. 47, seat position sensor measures the seat position. The seat position refers to the rotational position of the rotatable plate. If the servo motor embodiment is used, a person of ordinary skill in the art would know that servo motors use a position encoder that detects the actual angular position of the motor and therefore the vehicle seat),
determining that the angular position the vehicle seat is away from a forward position based on data from the angular sensor (par. 47, seat position expressed as an angle… 0 degrees corresponds to the forward direction. So if the detected angle is not 0, then it is determined the seat isn't facing forward), the forward position being a specified angle range of the angular position of the vehicle seat (A person of ordinary skill in the art would know that when implementing a servo motor, you must tune the motor for the specific application/apparatus it is being applied in. When tuning the motor using a PID or PIV controller, the gains are designed with several end design goals. A common design goal is to set a maximum allowable steady state error for a target position. In this case the gains can be designed to allow a maximum allowable steady state error, or a range of angles, around the target position, or the forward position);
actuating a motor to rotate the vehicle seat (par. 45,  An electric motor drives rotation of the rotatable plate… The electric motor may be a servomotor or another suitable type of motor) until data from the angular sensor indicate that the angular position of the vehicle seat is within the specified angle range of the forward position (par. 48, seat control module may decrease the target position to zero, which is within a forward angular range).


Regarding claim 17, Cech further teaches,
 means for identifying a child seat mounted to the vehicle seat (par. 53, The sensor 34 can include a load cell (resistive, capacitive, MEMS) for measuring the tension and compressive force on the sensor module 30 corresponding to the tension and compression between the child restraint system and the anchor/tether mounting member).
Cech does not teach,
 a system comprising a vehicle seat rotatable to a forward position, the forward position being a specified angle range of an angular position of the vehicle seat;
means for determining that the angular position the vehicle seat is away from the forward position based on data from an angular sensor;…
means for actuating a motor to rotate the vehicle seat until data from the angular sensor indicate that the angular position is within the specified angle range of the forward position upon identifying the child seat.
Gerhardt does teach,

means for actuating a motor to rotate the vehicle seat… upon identifying the child seat (par. 28 The gear 52 being turned through use of a motor 42). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for identifying a child seat assembly as taught by Cech with the vehicle seat system and means for rotating as taught by Gerhardt. One would be motivated to do this because the car seat assembly must be rotated back into a forward facing position as necessary for transit (Gerhardt, par. 21) and the motor and gears allow for this rotation.
Gerhardt does not teach,
means for determining that the angular position the vehicle seat is away from the forward position based on data from an angular sensor;…
means for actuating a motor to rotate the vehicle seat until data from the angular sensor indicate that the angular position is within the specified angle range of the forward position. 
	Iyer does teach,
means for determining that the angular position the vehicle seat is away from the forward position based on data from an angular sensor (par. 47, seat position sensor measures the seat position. The seat position refers to the rotational position of the rotatable plate. If the servo motor embodiment is used, a person of ordinary skill in the art would know that servo motors use a position encoder that detects the actual angular position of the motor and therefore the vehicle seat);…

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for identifying a child seat on a vehicle seat and then rotating the vehicle seat to a forward position using a motor as taught by Cech in view of Gerhardt with the angular sensor and servo motor for rotating a vehicle seat to a forward position as taught by Iyer. One would be motivated to do this because using an angular sensor and electric motor allows for the automatic control of the rotation of the rotatable seat in response to a user input (Iyer, par. 49). In the case of the instant application, the user input is the detecting of the child seat in the vehicle and the automatic control in response to the user input is rotating the vehicle seat to a forward position. 

Claims 2, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cech in view of Gerhardt and in further view of Iyer, as applied to claims 1, 4, 5, 8-9, 11-13, and 17 above, and in further view of Colautti et al. (US 3572817). From here on Colautti et al. will be referred to as Colautti.

Regarding claim 2, Cech in view of Gerhardt and in further view of Iyer teaches all elements of claim 1. 
Cech in view of Gerhardt and in further view of Iyer do not teach the instructions further include instructions to, upon identifying the child seat, prevent the vehicle seat from rotating away from the forward position. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify identifying a child seat and then rotating the vehicle seat to a front position as taught by Cech in view of Gerhardt and in further view of Iyer with preventing the seat from rotating away from the forward position as taught by Colautti. One would be motivated to do this because it is common practice to have the vehicle seat orientated in the forward facing position. 

Regarding claim 14, it is rejected as being analogous to claim 2. 

Regarding claim 18, Cech in view of Gerhardt and in further view of Iyer teaches all elements of claim 17. 
Cech and Gerhardt do not teach means for preventing the vehicle seat from rotating away from the forward position upon identifying the child seat.
Colautti does teach means for preventing the vehicle seat from rotating away from the forward position upon identifying the child seat (col. 2, lines 68-75, the seat can be locked in a forwardly facing position, by the use of a latch device). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify identifying a child seat and then rotating the vehicle seat to a front position as taught by Cech in view of Gerhardt and in further view of Iyer with means for preventing the seat from rotating away from the forward position as taught by Colautti. One would be motivated to do this because it is common practice to have the vehicle seat orientated in the forward facing position.

Claims 3, 10, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cech in view of Gerhardt and in further view of Iyer, as applied in claims 1, 4, 5, 8-9, 11-13, and 17 above, and in further view of Aoki (US 6382667). 

Regarding claim 3, Cech in view of Gerhardt and in further view of Iyer teaches all elements of claim 1. 
Cech does teach the instructions further include instructions to identify the child seat when a weight applied to the vehicle seat exceeds a weight threshold (par. 53, A “poor connection” is determined based comparing received sensor data with a range of stored force data/force profile data, the range including the minimum threshold force (i.e., a proper connection) as the lower limit of the range,  threshold may be correspond to the maximum combined weight of the child restraint system and the occupant)….
Cech in view of Gerhardt and in further view of Iyer do not teach the instructions further include instructions to identify the child seat when a weight applied to the vehicle seat exceeds a weight threshold and a tension of a seat belt of the vehicle seat exceeds a tension threshold.
Aoki, in the same field of endeavor, does teach instructions to identify the child seat when a weight applied to the vehicle seat exceeds a weight threshold (col. 6, lines 15-19 tension switch ON when weight is above first determination value. Summary, tension switch ON-state means airbag is being controlled due to detected presence of child seat/child) and a tension of a seat belt of the vehicle seat exceeds a tension threshold (col. 6, lines 25-37, if tension is above 3kgf it is determined the passenger is not an adult and it is likely a child seat is present; col. 6, lines 41-67, adjusted weight threshold set by eq. 1 based on belt tension and seat weight).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify child seat detection system as taught by Cech in view of Gerhardt and in 

Regarding claim 10, Cech in view of Gerhardt and in further view of Iyer teaches all elements of claim 1.
Cech in view of Gerhardt and in further view of Iyer do not teach a child seat is a rear-facing child seat facing a seat back of the vehicle seat.
Aoki does teach the child seat is a rear-facing child seat facing a seat back of the vehicle seat (fig. 8, case 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system to identify a child seat and rotate a vehicle seat to a forward position as taught by Gerhardt with the child seat being a rear facing child seat as taught by Aoki. One would be motivated to do this because it is a simple substitution of one known element for another to obtain predictable results. 
Cech and Gerhardt teaches a system using a front facing child seat. This is different from the applicants claimed invention because the claimed invention substitutes the front facing child seat with a rear facing child seat.  
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The rear facing child seat that is substituted for the prior arts front facing child seat is a well-known variation and its function are well known in the art as shown by Aoki. There are only two possible directions for a child seat to face. 
One of ordinary skill in the art could have substituted the front facing child seat for a rear facing child seat and expected predictable results as shown by Aoki (fig. 8, col. 1-2, lines 47-25, shows that it is known that the main difference between the different facing seats is the weight and size of the seat/child and identifying them is performed with the same method using known tabulated weights e.g. table 1).
From Aoki, it is shown that the same method for identifying a child seat can be used for either a front or rear facing child seat. Additionally, in the case of either a front or rear facing child seat, rotating the vehicle seat to a forward facing position performs the same function of ensuring the child seat is facing the correct direction to be considered properly installed.
Therefore, it would be obvious to substitute the front facing child seat taught in the prior art with the rear facing child seat as claimed in the application.

Regarding claim 15, it is rejected as being analogous to claim 3. 

Regarding claim 19, it is rejected as being analogous to claim 3.
Cech further teaches means for identifying the child seat (par. 38, force/acceleration sensors, load cell, piezoelectric sensor).
Cech in view of Gerhardt and in further view of Iyer do not teach means for identifying the child seat when a weight applied to the vehicle seat exceeds a weight threshold and a tension of a seat belt of the vehicle seat exceeds a tension threshold.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify child seat detection system as taught by Cech in view of Gerhardt and in further view of Iyer with the child seat detection system using a combination of weight applied to vehicle seat and seat belt tension as taught by Aoki. One would be motivated to do this because when just the weight is used, the downward force caused by the seat belt tension cannot be accurately taken into account (Aoki, col. 2, lines 36-46). However, when both weight and belt tension are used, the error in weight measurement by the seat sensor or the like caused by tension of the seat belt can be compensated and the accuracy of determination of the state of the passenger by weight measurement can be improved (Aoki, col. 3, lines 19-23). 

Claims 6, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cech in view of Gerhardt and in further view of Iyer, as applied in claims 1, 4, 5, 8-9, 11-13, and 17 above, and in further view of Shi (US 20190299925).

Regarding claim 6, Cech and Gerhardt teaches all aspects of claim 1.
Cech in view of Gerhardt and in further view of Iyer do not teach the instructions further include instructions to provide an output to a vehicle occupant when, upon identifying the child seat, the vehicle seat is not in the forward position.
Shi, in the same field of endeavor, does teach instructions to provide an output to a vehicle occupant (par. 250, the look direction condition check fails and an incomplete condition check process runs, feedback is provided to the user) when, upon identifying the child seat (par. 237, for child 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for identifying a child seat as taught by Cech in view of Gerhardt and in further view of Iyer to further include providing an output to the occupant if the seat isn’t facing forward as taught by Shi. One would be motivated to do this because the seating component must face a certain direction to be properly installed for the safety of the child, so the system check helps determine if there is an error in look direction of the seating component and then warn the user about the error so it can be resolved before driving (Shi, par. 231, various pre-flight checks including a look direction check is performed and par. 235-236, if an error occurs provide feedback/diagnosis to the user with speakers, flashing LEDs, or haptic feedback on mobile device).

Regarding claim 16, it is rejected as being analogous to claim 6.

Regarding claim 20, Cech in view of Gerhardt and in further view of Iyer teaches all elements of claim 17.
Cech in view of Gerhardt and in further view of Iyer do not teach means for providing an output to a vehicle occupant when, upon identifying the child seat, the vehicle seat is not in the forward position
Shi does teach means for providing an output to a vehicle occupant (par. 235-236, if an error occurs provide feedback/diagnosis to the user with speakers, flashing LEDs, or haptic feedback on mobile device) when, upon identifying the child seat, the vehicle seat is not in the forward position (par. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for identifying a child seat as taught by Cech in view of Gerhardt and in further view of Iyer to further include providing an output to the occupant if the seat isn’t facing forward as taught by Shi. One would be motivated to do this because the seating component must face a certain direction to be properly installed for the safety of the child, so the system check helps determine if there is an error in look direction of the seating component and then warn the user about the error so it can be resolved before driving (Shi, par. 231, various pre-flight checks including a look direction check is performed and par. 235-236, if an error occurs provide feedback/diagnosis to the user with speakers, flashing LEDs, or haptic feedback on mobile device).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Danielle Collins (“Why use brushed servo motors?”) discloses that servo motors are commonly used in controlling vehicle seats.
Danielle Collins ("FAQ: What are servo feedback gains, overshoot limits, and position error limits?") discloses tuning a servo motor using a PID controller to control system response of the motor and to reduce steady state error.
David Kaiser ("Fundamentals of Servo Motion Control") discloses that servo tuning to improve transient response times, reduce the steady state errors and reduce the sensitivity to load parameter (external disturbances) has not changed significantly in the last 50 years.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN FANG whose telephone number is (571)272-4834.  The examiner can normally be reached on Monday-Friday: 8:00am - 5:00pm EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/B.F./Examiner, Art Unit 3665                                                                                                                                                                                                        



/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665